Case: 19-30341      Document: 00515404618         Page: 1    Date Filed: 05/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30341                           May 5, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
BRIAN DIETRICH,

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-637


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Brian Dietrich, Louisiana prisoner # 125055, was convicted by a jury of
second degree murder and sentenced in 1988 to life imprisonment. He now
moves for a certificate of appealability (COA) following the district court’s
denial of his 28 U.S.C. § 2254 petition as procedurally defaulted.
       To obtain a COA, a § 2254 petitioner must make “a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here,
the district court’s denial of federal habeas relief is based on procedural


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30341    Document: 00515404618     Page: 2   Date Filed: 05/05/2020


                                 No. 19-30341

grounds, this court will issue a COA “when the prisoner shows, at least, that
jurists of reason would find it debatable whether the petition states a valid
claim of the denial of a constitutional right and that jurists of reason would
find it debatable whether the district court was correct in its procedural
ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
      Dietrich fails to make the requisite showing for issuance of a COA with
respect to the district court’s denial of his petition on procedural grounds. See
Slack, 529 U.S. at 484. His motion for a COA is therefore denied. To the extent
that he requests a COA regarding the district court’s denial of an evidentiary
hearing, we construe his motion as a direct appeal of that issue and affirm. See
Norman v. Stephens, 817 F.3d 226, 234-35 (5th Cir. 2016).
      COA DENIED; AFFIRMED.




                                       2